DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.


Response to Amendment
The amendment and/or arguments submitted on 09/07/2022, 10/07/2022 is/are being considered by the examiner.
Claims 1-4, 8-13, 17-26 are pending:
Claims 5-7, 14-16 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections by Enevoldsen (US 9,920,740) in view of Dixon (US 2015/0050154) have been fully considered. 
Applicant asserts, page 9-10, that the openings of the modified arrangement of Enevoldsen by the teachings of Dixon fails to disclose the openings energizing the airflow through the openings.
The office respectfully disagrees. The functional limitation “to energize” of the independent claims is based off the structure of the openings as claimed in the claim language. The claim language merely requires that the structure of the openings allows air to flow from a top surface to a back face of the second portion, and since the structure of the openings of the modified arrangement of Enevoldsen by the teachings of Dixon reads upon the claimed structure, thus the structure of the openings of the modified arrangement of Enevoldsen by the teachings of Dixon is capable of performing the claimed function. See MPEP 2114.I,II.
Applicant asserts, page 10-11, that the openings of the modified arrangement of Enevoldsen by the teachings of Dixon fails to disclose the limitations of claim 22, since Enevoldsen fails to disclose openings.
The office respectfully disagrees. The rejection of record is based upon the modified arrangement of Enevoldsen by the teachings of Dixon, not upon Enevoldsen or Dixon independently. The citation to Enevoldsen Fig7/8 was to direct applicant’s attention to the formation and direction of the corrugations, of which the direction of the corrugations as seen in Enevoldsen are perpendicular to a direction of the plurality of openings as taught by Dixon, within the modified arrangement of Enevoldsen by the teachings of Dixon.
The office further notes that quoted and underlined limitation on page 10 of applicant’s remarks is not present in the examined claim set.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 10-13, 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enevoldsen (US 9,920,740) in view of Dixon (US 2015/0050154).
Claim 1
Enevoldsen discloses:
“A wind turbine rotor blade flow guiding device (best seen Fig4-10, blade element 50/60/80; Claim 1) comprising: 
a first portion including a rear surface for facing a surface of a wind turbine rotor blade (first portion 51/61/81); and 
a second portion connected to the first portion and extending from the first portion in a first direction along a length (best seen Fig4-10, second portion 51/62/82), the second portion including a top surface angled at an angle between 90 [degrees] and 180 [degrees] with respect to the rear surface of the first portion (best seen Fig4-10; Para20,24); 
wherein the second portion includes a plurality of corrugations extending along the length (corrugations 76/86), … wherein the second portion has a thickness that extends between the top surface and a back face disposed opposite the top surface (best seen Fig4-10), and …”
Enevoldsen is silent to the application of openings through the thickness of the second portion.
Dixon teaches (Abstract, Para1/2/19; Fig3-5, holes 44) that the application of holes 44 to wind turbine flow guiding structures 27 is known to better equalize pressure, reduce induced vortex flow, and reduce noise.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flow guide of Enevoldsen to include the holes of Dixon through the second portion of the flow guide of Enevoldsen in order to take advantage of the better equalized pressure, reduced vortex flow, and to reduce noise with the reasonable expectation of successfully providing a functioning flow guiding device with holes that has better equalized pressure, reduced vortex flow, and reduced noise while providing advantageous aerodynamic properties to the wind turbine blade; further the modified arrangement of Enevoldsen by the teachings of Dixon would provide the function of energizing the wake of the flow behind the back face of the blade element 50/60/80.
Claim 2
The modified arrangement of Enevoldsen by the teachings of Dixon discloses: “The wind turbine rotor blade flow guiding device of claim 1, wherein the first portion and the second portion are made of one piece (Enevoldsen: best seen Fig4-10; Claim 3).”
Claim 3
The modified arrangement of Enevoldsen by the teachings of Dixon discloses: “The wind turbine rotor blade flow guiding device of claim 2, wherein a transition portion is arranged between the first portion and the second portion, and wherein the plurality of corrugations extend into the transition portion (Enevoldsen: best seen Fig7/8, corrugations extend through all of the second portion and into the first portion; Claim 5).”
Claim 23
The modified arrangement of Enevoldsen by the teachings of Dixon discloses: “The wind turbine rotor blade flow guiding device of claim 3, wherein the second portion includes solid structure fully surrounding each of the plurality of openings such that each of the plurality of openings creates a profile which is surrounded by the solid structure (limitation is within the bounds of the combination as discussed in claim 1).”
Claim 4
The modified arrangement of Enevoldsen by the teachings of Dixon discloses: “The wind turbine rotor blade flow guiding device of claim 1, wherein the top surface of the second portion is arranged at an angle between 110 [degrees] and 160 [degrees] with respect to the rear surface of the first portion (Enevoldsen: Para20/24, angle 58/67 is within 110-160 degrees; Claim 1).”
Claim 21
The modified arrangement of Enevoldsen by the teachings of Dixon discloses: “The wind turbine rotor blade flow guiding device of claim 1, wherein the plurality of corrugations extend upstream from the plurality of openings (Enevoldsen: best seen Fig7/8, corrugations extend through all of the second portion and into the first portion; holes 44 from Dixon are within the second portion).”
Claim 22
The modified arrangement of Enevoldsen by the teachings of Dixon discloses: “The wind turbine rotor blade flow guiding device of claim 1, wherein the plurality of corrugations extend perpendicular to the plurality of openings (Enevoldsen: best seen Fig7/8, corrugations extend through all of the second portion and into the first portion, which is perpendicular to the holes from Dixon within the second portion).”
Claim 10
The modified arrangement of Enevoldsen by the teachings of Dixon discloses: 
“A wind turbine rotor blade (Enevoldsen: blade 5, best seen Fig1-3; Claim 8/1) comprising: 
a span direction (Enevoldsen: best seen Fig1/2, span of blade 5); 
a root portion (Enevoldsen: root portion 13); 
a shoulder (Enevoldsen: shoulder 14); and 
a wind turbine rotor blade flow guiding device (Enevoldsen: best seen Fig4-10, blade element 50/60/80) including: 
a first portion including a rear surface for facing a surface of the wind turbine rotor blade (Enevoldsen: first portion 51/61/81); and 
a second portion connected to the first portion and extending from the first portion in a first direction along a length (Enevoldsen: best seen Fig4-10, second portion 51/62/82), the second portion including a top surface angled at an angle between 90 [degrees] and 180 [degrees] with respect to the rear surface of the first portion (Enevoldsen: best seen Fig4-10; Para20,24; Claim 1/8); 
wherein the second portion includes a plurality of corrugations extending along the length (Enevoldsen: corrugations 76/86), wherein the second portion further includes a plurality of openings configured to allow a flow to pass through the second portion (limitation is within the scope of the combination as discussed in claim 1. Holes 44 as taught by Dixon), wherein the second portion has a thickness that extends between the top surface and a back face disposed opposite the top surface (Enevoldsen: best seen Fig4-10), and wherein each of the plurality of openings create an enclosed hole through the thickness such that the flow enters each of the plurality of openings through the top surface emerges from the back face (limitation is within the scope of the combination as discussed in claim 1. Holes 44 as taught by Dixon) such that airflow that emerges from the back face through the plurality of openings is configured to energize a wake of the flow behind the back face of the wind turbine rotor blade flow guiding device (functional limitation. the resultant structure of modified arrangement of Enevoldsen by the teachings of Dixon produces the instant functional language to the same degree as applicant as support for the instant limitation), 
wherein the wind turbine rotor blade flow guiding device is connected to the wind turbine rotor blade such that the rear surface of the first portion faces the surface of the wind turbine rotor blade (Enevoldsen: best seen Fig6; Abstract; Claim 8), and 
wherein the wind turbine rotor blade flow guiding device is connected to the wind turbine rotor blade between the root portion and the shoulder in the span direction (Enevoldsen: best seen Fig6; Abstract; Claim 8).”
Claim 11
The modified arrangement of Enevoldsen by the teachings of Dixon discloses: “The wind turbine rotor blade 10, wherein the first portion and the second portion of the wind turbine rotor blade flow guiding device are made of one piece (Enevoldsen: best seen Fig4-10; Claim 3).”
Claim 12
The modified arrangement of Enevoldsen by the teachings of Dixon discloses: “The wind turbine rotor blade of claim 11, wherein a transition portion is arranged between the first portion and the second portion of the wind turbine rotor blade flow guiding device, and wherein the plurality of corrugations extend into the transition portion (Enevoldsen: best seen Fig7/8, corrugations extend through all of the second portion and into the first portion; Claim 5).”
Claim 13
The modified arrangement of Enevoldsen by the teachings of Dixon discloses: “The wind turbine rotor blade of claim 10, wherein the top surface of the second portion of the wind turbine rotor blade flow guiding device is arranged at an angle between 110 [degrees] and 160 [degrees] with respect to the rear surface of the first portion (Enevoldsen: Para20/24, angle 58/67 is within 110-160 degrees; Claim 1).”
Claim 19
The modified arrangement of Enevoldsen by the teachings of Dixon discloses: “The wind turbine rotor blade of claim 10, further comprising a backing structure attached to the wind turbine rotor blade flow guiding device and the surface of the wind turbine rotor blade configured to provide structural support for the wind turbine rotor blade flow guiding device.”
Claim 24
The modified arrangement of Enevoldsen by the teachings of Dixon discloses: “The wind turbine rotor blade of claim 10, wherein the plurality of corrugations extend upstream from the plurality of openings (Enevoldsen: best seen Fig7/8, corrugations extend through all of the second portion and into the first portion; holes 44 from Dixon are within the second portion).”
Claim 25
The modified arrangement of Enevoldsen by the teachings of Dixon discloses: “The wind turbine rotor blade of claim 10, wherein the plurality of corrugations extend perpendicular to the plurality of openings (Enevoldsen: best seen Fig7/8, corrugations extend through all of the second portion and into the first portion, which is perpendicular to the holes from Dixon within the second portion).”
Claim 26
The modified arrangement of Enevoldsen by the teachings of Dixon discloses: “The wind turbine rotor blade of claim 25, wherein the second portion includes solid structure fully surrounding each of the plurality of openings such that each of the plurality of openings creates a profile which is surrounded by the solid structure (limitation is within the bounds of the combination as discussed in claim 1).”
Claim 20
The modified arrangement of Enevoldsen by the teachings of Dixon discloses: 
“A wind turbine (Enevoldsen: wind turbine 1) comprising: 
a plurality of rotor blades (Enevoldsen: blade 5, best seen Fig1-3; Claim 8/1), each of the plurality of rotor blades including: 
a span direction (Enevoldsen: best seen Fig1/2, span of blade 5); 
a root portion (Enevoldsen: root portion 13); 
a shoulder (Enevoldsen: shoulder 14); and 
a wind turbine rotor blade flow guiding device (Enevoldsen: best seen Fig4-10, blade element 50/60/80) including: 
a first portion including a rear surface for facing a surface of one of the plurality of rotor blades (Enevoldsen: first portion 51/61/81); and 
a second portion connected to the first portion and extending from the first portion in a first direction along a length (Enevoldsen: best seen Fig4-10, second portion 51/62/82), the second portion including a top surface angled at an angle between 90 [degrees] and 180 [degrees] with respect to the rear surface of the first portion (Enevoldsen: best seen Fig4-10; Para20,24; Claim 1/8), 
wherein the second portion includes a plurality of corrugations extending along the length (Enevoldsen: corrugations 76/86), wherein the second portion further includes a plurality of openings configured to allow a flow to pass through the second portion (limitation is within the scope of the combination as discussed in claim 1. Holes 44 as taught by Dixon), wherein the second portion has a thickness that extends between the top surface and a back face disposed opposite the top surface (Enevoldsen: best seen Fig4-10), and wherein each of the plurality of openings create an enclosed hole through the thickness such that the flow enters each of the plurality of openings through the top surface emerges from the back face (limitation is within the scope of the combination as discussed in claim 1. Holes 44 as taught by Dixon) and such that airflow that emerges from the back face through the plurality of openings  is configured to energize a wake of the flow behind the back face of the wind turbine rotor blade flow guiding device (functional limitation. the resultant structure of modified arrangement of Enevoldsen by the teachings of Dixon produces the instant functional language to the same degree as applicant as support for the instant limitation), 
wherein the wind turbine rotor blade flow guiding device is connected to the wind turbine rotor blade such that the rear surface of the first portion faces the surface of the wind turbine rotor blade (Enevoldsen: best seen Fig6; Abstract; Claim 8), and 
wherein the wind turbine rotor blade flow guiding device is connected to the wind turbine rotor blade between the root portion and the shoulder in the span direction (Enevoldsen: best seen Fig6; Abstract; Claim 8).”


Allowable Subject Matter
Claim 8-9, 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “wherein the plurality of openings includes a plurality of elongated slits extending perpendicular to the first direction each having an inverted V-shape.” in combination with the remaining limitations of the claim.
Claim 17
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “wherein the plurality of openings of the wind turbine rotor blade flow guiding device includes a plurality of elongated slits extending perpendicular to the first direction each having an inverted V-shape.” in combination with the remaining limitations of the claim.
Claims 9, 18, would be allowable based on dependency on claims 8, 17 respectively


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745